Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Walmsley (Registration No. 48021) on December 7 2021 4:30pm.
The application has been amended as follows: 
In specification [0023] Line 4, “molten glass stream 20” should be “molten glass stream 28”.
In specification [0036] Line 9, “recirculated molten metal stream 24” should be “recirculated molten metal stream 20”.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, a primary reason why it is deemed novel and non-obvious over the prior art of record to Matesa et al (US-4610711-A) as instantly claimed is that while the prior art  teaches thin-layer fining of a molten glass stream over a geometric objective it does not show molten metal stream flowing from an opening in the objective into a receptacle. There is molten metal streams in related float glass art with refining zones such as the one taught by Lythgoe (US-4764198-A); however, one of ordinary skill in the art at the time of invention 

Closest prior art documents:
Matesa et al (US-4610711-A) teaches of downwardly refining molten glass stream over a platinum teardrop objective. Matesa is silent on the use of a molten metal stream and a separation receptacle.
Lythgoe (US-4764198-A) teaches of a float glass process over molten metal with a refining zone. Lythgoe is silent on an objective and receptacle for this orientation.
Trutner et al (US-4295873-A) teaches of injection molding hollow glass structures using molten metal that separates from the solidified glass portions into a collection trough.
Jang (KR-100307713-B1) teaches of refining molten metal and filtering molten slag with a refractory structure (objective). The molten slag can be considered molten glass. Neither molten metal nor molten slag flow over the objective from an opening. The molten metal and slag are immiscible and separated using outlets after specific gravity separation.
Yurkovskyy et al (WO-2018081664-A1) teaches of a glass processing method that includes an upstream fining vessel from the downstream molten glass stream that flows over an objective/trough. A thermal conduit with molten metal stream controls the temperature of the objective/trough and the resulting viscosity/velocity of the glass melt. The molten glass and molten metal are not in contact due to the conduit wall.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741